      Case 2:19-cv-13532-SFC-APP ECF No. 1 filed 11/27/19      PageID.1   Page 1 of 6



                       UNITED STATES DISTRICT COURT
1
                   FOR THE EASTERN DISTRICT OF MICHIGAN
2
     RENEE MERCKX,                           )
3
                                             ) Case No.:
4                Plaintiff,                  )
                                             )
5          v.                                )
6
                                             ) COMPLAINT AND DEMAND
     CAPITAL ONE (USA), N.A.,                ) FOR JURY TRIAL
7                                            )
                 Defendant.                  )
8

9
                                     COMPLAINT
10

11         RENEE MERCKX (“Plaintiff”), by and through her attorneys, KIMMEL &

12   SILVERMAN, P.C., alleges the following against CAPITAL ONE (USA) N.A.
13
     (“Defendant”):
14
                                   INTRODUCTION
15

16         1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection
17
     Act (“TCPA”), 47 U.S.C. § 227 et seq.
18
                              JURISDICTION AND VENUE
19

20
           2.    This Court has subject-matter jurisdiction over this action under 28

21   U.S.C. § 1331, which grants this court original jurisdiction of all civil actions
22
     arising under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC,
23
     565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331 grants the United
24

25



                                             1

                                  PLAINTIFF’S COMPLAINT
      Case 2:19-cv-13532-SFC-APP ECF No. 1 filed 11/27/19         PageID.2      Page 2 of 6



     States district courts federal-question subject-matter jurisdiction to hear private
1

2    civil suits under the TCPA).
3
           3.     This Court has personal jurisdiction over Defendant because
4
     Defendant regularly conducts business in the State of Michigan and because the
5

6
     occurrences from which Plaintiff’s cause of action arises took place and caused

7    Plaintiff to suffer injury in the State of Michigan.
8
           4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
9
                                           PARTIES
10

11         5.     Plaintiff is a natural person residing in Canton, Michigan 48187.

12         6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
13
           7.     Defendant is a corporation that has its mailing address located at
14
     1680 Capital One Drive, Mclean, VA 22101.
15

16         8.     Defendant is a “person” as that term is defined by 47 U.S.C.
17   §153(39).
18
           9.     Defendant acted through its agents, employees, officers, members,
19
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
20

21   representatives, and insurers.
22
                                FACTUAL ALLEGATIONS
23
           10.    Plaintiff has a cellular telephone number.
24

25
           11.    Plaintiff has only used this phone as a cellular telephone.


                                                2

                                      PLAINTIFF’S COMPLAINT
      Case 2:19-cv-13532-SFC-APP ECF No. 1 filed 11/27/19        PageID.3   Page 3 of 6



           12.     Defendant called Plaintiff on a repeated basis on her cellular
1

2    telephone.
3
           13.     When contacting Plaintiff, Defendant called Plaintiff using an
4
     automatic telephone dialing system and automatic and/or pre-recorded messages.
5

6
           14.     Plaintiff knew that Defendant was calling her using an automated

7    telephone dialing system as she was routinely greeted by a recording prior to
8
     connecting to one of Defendant’s live agents.
9
           15.     Defendant’s telephone calls were not made for “emergency purposes.”
10

11         16.     Soon after the calls began and on subsequent occasions thereafter,

12   Plaintiff spoke with Defendant and revoked any consent that may have been
13
     previously given to Defendant to call her cellular telephone.
14
           17.     Once Defendant was informed that its calls were unwanted and to stop
15

16   calling, all further calls could only have been made solely for the purposes of
17   harassment.
18
           18.     Rather than restricting its calls to Plaintiff’s cellular telephone,
19
     Defendant proceeded to ignore Plaintiff’s revocation and additional demands to
20

21   stop calling her cellular telephone and continued to call her an excessive number of
22
     times per day.
23

24

25



                                              3

                                    PLAINTIFF’S COMPLAINT
      Case 2:19-cv-13532-SFC-APP ECF No. 1 filed 11/27/19         PageID.4   Page 4 of 6



           19.    The subsequent calls from Defendant were especially grating,
1

2    unnerving and harassing to Plaintiff since these calls often disrupted Plaintiff’s
3
     business operations and communications with her clientele.
4
           20.    Exasperated and annoyed by Defendant’s failure to stop calling her,
5

6
     Plaintiff downloaded a blocking application onto her cellular telephone as a means

7    to stop these harassing calls.
8
           21.    Upon information and belief, Defendant conducts business in a
9
     manner which violates the Telephone Consumer Protection Act.
10

11

12                               COUNT I
13
                          DEFENDANT VIOLATED THE
                    TELEPHONE CONSUMER PROTECTION ACT
14
           22.    Plaintiff incorporates the forgoing paragraphs as though the same were
15

16   set forth at length herein.
17         23.    Defendant initiated automated calls to Plaintiff using an automatic
18
     telephone dialing system and automatic and/or pre-recorded messages.
19
           24.    Defendant’s calls to Plaintiff were not made for “emergency
20

21   purposes.”
22
           25.    Defendant’s calls to Plaintiff after she revoked consent were not made
23
     with Plaintiff’s prior express consent.
24

25



                                                4

                                      PLAINTIFF’S COMPLAINT
      Case 2:19-cv-13532-SFC-APP ECF No. 1 filed 11/27/19           PageID.5    Page 5 of 6



           26.    Defendant’s acts as described above were done with malicious,
1

2    intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
3
     under the law and with the purpose of harassing Plaintiff.
4
           27.    The acts and/or omissions of Defendant were done unfairly,
5

6
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,

7    lawful right, legal defense, legal justification or legal excuse.
8
           28.    As a result of the above violations of the TCPA, Plaintiff has suffered
9
     the losses and damages as set forth above entitling Plaintiff to an award of
10

11   statutory, actual and trebles damages.

12

13
                                   PRAYER FOR RELIEF
14
           WHEREFORE, Plaintiff, RENEE MERCKX, respectfully prays for a
15

16   judgment as follows:
17                a.     All actual damages suffered pursuant to 47 U.S.C. §
18
                         227(b)(3)(A);
19
                  b.     Statutory damages of $500.00 per violative telephone call
20

21                       pursuant to 47 U.S.C. § 227(b)(3)(B);
22
                  c.     Treble damages of $1,500.00 per violative telephone call
23
                         pursuant to 47 U.S.C. §227(b)(3);
24

25
                  d.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);


                                                 5

                                     PLAINTIFF’S COMPLAINT
      Case 2:19-cv-13532-SFC-APP ECF No. 1 filed 11/27/19         PageID.6   Page 6 of 6



                   e.      Any other relief deemed appropriate by this Honorable Court.
1

2

3

4
                                DEMAND FOR JURY TRIAL
5

6
            PLEASE TAKE NOTICE that Plaintiff, RENEE MERCKX, demands a jury

7    trial in this case.
8

9
                                             RESPECTFULLY SUBMITTED,
10

11     DATED: November 27, 2019             KIMMEL & SILVERMAN, P.C.
12

13                                          By: /s/ Amy L. Bennecoff Ginsburg
                                            Amy L. Bennecoff Ginsburg, Esq.
14                                          Kimmel & Silverman, P.C.
15
                                            30 E. Butler Pike
                                            Ambler, PA 19002
16                                          Phone: (215) 540-8888
                                            Fax: (877) 788-2864
17
                                            Email: aginsburg@creditlaw.com
18

19

20

21

22

23

24

25



                                                6

                                     PLAINTIFF’S COMPLAINT
